Title: To Thomas Jefferson from Richard Folwell, 22 August 1805
From: Folwell, Richard
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Phila. Aug. 22, 1805.
                  
                  I enclose to you, as being at present the principal Pillar of public Will, a Prospectus for publishing a periodical Paper. I invite and ask you to become a Subscriber. The Terms will be known by the Bill. I invite a Reply; and, if it Should be approbatory to my Plan, it would obviously facilitate Patronage, which my Study on Man, Interest to my Country, in Consequence, will possibly render a proper Reward. 
                  I am, A Friend,
                  
                     Richd Folwell 
                     
                  
               